

	

		II

		109th CONGRESS

		1st Session

		S. 1964

		IN THE SENATE OF THE UNITED STATES

		

			November 4, 2005

			Ms. Snowe (for herself

			 and Mr. Schumer) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to modify the

		  determination and deduction of interest on qualified education

		  loans.

	

	

		1.Interest determinations on

			 student loans

			(a)In

			 generalSection 221 of the

			 Internal Revenue Code of 1986 (relating to interest on education loans) is

			 amended by redesignating subsection (f) as subsection (g) and by inserting

			 after subsection (e) the following new subsection:

				

					(f)Determination of

				interest paidIn the case of

				a qualified education loan made after December 31, 2004, for purposes of this

				section and notwithstanding any other provision of this title—

						(1)In

				general

							(A)Treatment as

				interestAny payment on such loan shall be treated as a payment

				of interest to the extent of the balance, immediately before such payment, in

				the accumulated interest account with respect to such loan.

							(B)ExceptionSubparagraph

				(A) shall not apply to any payment of collection costs, late fees, and

				penalties.

							(2)Accumulated

				interest account

							(A)In

				generalThe term accumulated interest account means

				an account which is adjusted in accordance with this paragraph.

							(B)IncreasesThe

				balance in the accumulated interest account shall be increased for any period

				by the sum of—

								(i)the loan

				origination fees incurred by the borrower in such period,

								(ii)the amount of

				stated interest on the loan for such period, and

								(iii)the amount of

				any fee imposed under section 428(b)(1)(H) of the Higher Education Act of 1965

				(20 U.S.C. 1078(b)(1)(H)).

								(C)DecreasesThe

				balance in the accumulated interest account shall be decreased (but not below

				zero) by payments made on the loan to the extent treated as interest under this

				section.

							(3)Loan origination

				fees

							(A)Federal

				programsThe term loan

				origination fee includes any fee imposed under any of the following

				provisions of the Higher Education Act of 1965:

								(i)Section 438(c) (20 U.S.C.

				1087–1(c)).

								(ii)Section 455(c) (20 U.S.C. 1087e(c)).

								(B)Fees for

				services or property excludedExcept as provided under subparagraph (A),

				the term loan origination fee does not include any fee which is

				a fee for services or property.

							(4)Stated

				interestThe term stated interest means, with

				respect to any period, the amount of interest determined for the period based

				on the stated rate of interest applicable to the period (whether or not the

				interest is required to be paid in such period).

						(5)Anti-abuse

				ruleThe Secretary may prescribe rules to prevent the

				acceleration or deceleration of additions to the accumulated interest account

				where the loan origination fees or stated interest do not properly reflect the

				substance of the

				loan.

						.

			(b)Information

			 returns

				(1)Interest and

			 loan origination fee definedSubsection (e) of section 6050S of

			 such Code (relating to the general rule for form and manner of returns) is

			 amended by inserting before the period at the end the following: , and

			 the term interest has the same meaning as when used in section

			 221.

				(2)Pre-2005

			 loansThe regulations under

			 section 6050S of the Internal Revenue Code of 1986 which are applicable to

			 loans made before September 1, 2004, shall also apply to loans made on or after

			 such date which are made before January 1, 2005.

				(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2004.

			

